Pfeifer, J.,
concurring in part and dissenting in part. I concur with the majority’s syllabus, but I respectfully disagree with its disposition of this case.
While R.C. 1707.12 is the sole provision governing information collected by the Ohio Division of Securities (the “Division”), the Division has failed to prove that the documents it wishes to conceal from disclosure fulfill the statutory test in R.C. 1707.12.
While I am aware that Dublin Securities, Inc. has recently been indicted, this occurrence is irrelevant to the matter before us. The majority devotes a significant portion of its opinion to analyzing R.C. 1707.12(B), which provides:
“Information obtained by the division through any investigation shall be retained by the division and shall not be available to inspection by persons other than those having a direct economic interest in the information or the transaction under investigation, or by a law enforcement officer pursuant to the duties of his office.” (Emphasis added.)
This provision prohibits disclosure only when the records at issue were obtained “through any investigation.” Before the Division can exclude documents from disclosure pursuant to R.C. 1707.12(B), it must prove that an active investigation was underway at the time the Division received the document in question. The record is devoid of any evidence indicating that the Division had begun investigating Dublin Securities before receiving the requested documents. A governmental body refusing to release records has the burden of proving that the records are exempted from disclosure. See State ex rel. Natl. Broadcasting Co. v. Cleveland (1988), 38 Ohio St.3d 79, 526 N.E.2d 786, paragraph two of the syllabus. The Division failed to meet its burden of proof and may not refuse to disclose the documents in question on the basis of R.C. 1707.12(B). Thus, the majority’s detailed analysis of whether Dublin possesses “a direct economic interest” pursuant to R.C. 1707.12(B) is premature.
Likewise, the Division has failed to prove that the documents in question are exempted from disclosure pursuant to R.C. 1707.12(C), which provides:
“Confidential law enforcement investigatory records and trial preparation records of the division of securities or any other law enforcement or administrative agency which are in the possession of the division of securities shall in no event be available to inspection by other than law enforcement agencies.”
*434The court of appeals correctly determined that the items which the Division wishes to conceal are neither “confidential law enforcement investigatory records” nor “trial preparation records.” Because I find no abuse of discretion with its determinations, I would affirm the lower court’s application of R.C. 1707.12(C).
The exceptions to disclosure contained in R.C. 1707.12(B) and (C) do not apply to the documents in question. They should be disclosed pursuant to R.C. 1707.12(D).6

. R.C. 1707.12(D) provides:
“All public records shall be prepared and made available promptly to any member pf the general public at all reasonable times for inspection. Upon request, the custodian of public records shall make copies of the records available at cost, within a reasonable period of time. To facilitate public access, the division shall maintain public records in such a manner that they can be made available pursuant to this section.”